Citation Nr: 1739669	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1974 to April 1974. The Veteran died in August 2009.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) Regional Office (RO) in St. Paul, Minnesota, which denied the claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  The Appellant filed a timely Notice of Disagreement (NOD) for only the cause of death claim in November 2011. A Statement of the Case was issued in February 2012, and the Veteran filed a timely Form 9 in February 2012.  Jurisdiction was subsequently transferred to the RO in Des Moines, Iowa.  

The claim was brought before Board in November 2014 and was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, another remand is necessary to afford the Appellant every possible consideration. 

The Appellant is claiming entitlement to service connection for the Veteran's cause of death.  The Appellant contends that the Veteran's death was caused by his posttraumatic stress disorder (PTSD).  The death certificate listed the Veteran's cause of death as "Drug (bupropion) intoxication."  The Appellant further contends that the Veteran's PTSD, which stems from childhood trauma and an in-service assault, drove the Veteran to drug use and to his overdose.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2016).  In this case, the Veteran's January 1974 enlistment examination shows that no psychiatric disorder was identified.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.

The Board notes that the Veteran's military personnel records and service treatment records are void of any psychological complaints or any documented assault.  However, the Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.

Moreover, although the Veteran's service records do not show any noted psychological complaints, VA medical records show that the Veteran was being treated for PTSD from March 2004 to June 2009.  During these visits, the Veteran stated numerous times that he suffered from PTSD as result of his abusive childhood and an in-service assault that triggered the memories of his child abuse.  The Veteran stated that while in-service his commander would come into the bunks at night while drunk and physically abuse the troops.  The Board acknowledges that in several of his visits the VA physicians referred to the Veteran's PTSD as childhood trauma and/or "non-military."  However, the Board also notes that throughout his visits the Veteran consistently reiterated the assault he suffered in service and its effects on him. 

Unfortunately, despite the Veteran being treated at VA medical centers for PTSD, he was never provided a VA examination, and therefore, an opinion as to the whether the Veteran's PTSD was caused or aggravated by service was not obtained.  As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the disease or injury existed prior to service and show clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that an opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records and other necessary records relevant to the Appellant's cause of death claim, including all records related to the Veteran's PTSD treatment.

2.  After all outstanding records have been associated with the claims file, send the claims file to an appropriate VA examiner for an opinion regarding the etiology of the Veteran's documented PTSD.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Veteran's lay statements of his in-service assault and his diagnosed psychological conditions, the examiner should determine: 

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing PTSD?

(b) If YES, is it clear and unmistakable that the Veteran's PTSD WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

(c) If NO, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's PTSD was etiologically related to his service, to include in-service assault?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means with a much higher certainty than 'at least as likely as not' or 'more likely than not.'

The examiner should explain the medical basis for the conclusions reached.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Appellant and her representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




